Title: Barbé-Marbois Letter Written with Jm’s Collaboration, 9 June 1782
From: Barbé-Marbois, François,Madison, James
To: Randolph, Edmund


Editorial Note
In his letter to Edmund Randolph on 11 June 1782 (q.v.), JM stated that François, Marquis de Barbé-Marbois, wrote this anonymous letter in French and then asked JM to render it into English. Neither Marbois’ manuscript nor JM’s handwritten translation of it appears to be extant. Unless at least the French original is found, the accuracy of JM’s comment to Randolph may be challenged but not disproved.
The inclusion of the letter in this volume would seem to be warranted. As Irving Brant has remarked, if JM merely translated the letter, “Marbois had a genius for uttering Madisonian thoughts” (Brant, MadisonIrving Brant, James Madison (6 vols.;
        Indianapolis and New York, 1941–61)., II, 171). The style of the document, the diction, and the points of view, all suggest JM. His inexpert knowledge of French would probably have led him unintentionally to depart from the original text, even granting that he had declined Marbois’ invitation to be co-author as well as translator (JM to Randolph, 11 June 1782). Late in life JM arranged some of his own papers for publication and thereby became in considerable degree the editor of the three-volume Gilpin edition of 1840 (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (4 vols. to date; Chicago, 1962——)., I, xviii). Henry D. Gilpin prefaced his publication of the letter by remarking, “The share Mr. Madison had in this letter, and the subject to which it relates, seems to make it proper to rescue it from the files of a newspaper” (Madison, Papers [Gilpin ed.]Henry D. Gilpin, ed., The Papers of James
          Madison (3 vols.; Washington, 1840)., III, Appendix, xxxv–xxxvii). JM may have had the clipping or even his retained copy of the translation in his files and, recalling his share in preparing the letter, have suggested to members of his family that they include it among his papers to be published.
 

Philadelphia, June 9, 1782.

We have received no intelligence from the French islands which can remove or lessen our anxiety, with respect to the actions between the fleet of our ally and that of our enemy: I am however inclined to believe, that the broken accounts published by the latter are true, but we shall learn from the French accounts only the entire damage sustained by the British fleet. There are a few among us, who, arguing from the reiterated and bold impositions of the English, and from some contradictions remarked in their accounts, still doubt the reality of the victory ascribed to them: for my own part, it appears so natural for 37 ships of the line to beat 30, and the British publications are so circumstantial, that I can no longer doubt that Sir G. Rodney has gained a victory; but it is a victory which can yield him only bitter fruits, and which bestows on the conduct and courage of the unsuccessful admiral, the glory of having resisted for twelve hours a force one-fifth superior to his own. Instead of multiplying conjectures on the consequences of this event; I shall content myself with informing you, that the French fleet, according to all reports, has joined fifteen French and Spanish ships of the line which awaited it at Hispaniola; so that even the victory of the English has not been able to frustrate this junction, which they were resolved to spare no efforts to prevent; and we may consider this disappointment to them as an important point gained on the other side.
But the consideration most proper to console us for this event (if any thing can console us for the misfortune of a faithful and generous ally) is, that it has afforded us an occasion of displaying a national character, a good faith, a constancy and firmness worthy of a people who are free, and determined to perish sooner than cease to be so. Sir Guy Carleton was presenting himself with the olive branch in his hand, at the very moment when this disagreeable intelligence arrived; perhaps he had formed so bad an opinion of us, as to suppose that this was a favourable crisis for detaching us from our allies. He has announced his plan; he has endeavoured to send his secretary, Mr. Morgan, to congress, and he has perhaps thought us so base, and so ignorant of what our duty or honour, and our interest prescribed to us, as to be ensnared by the hope of an approaching peace; but although he has scarcely been a month on this continent, he must already have begun to know the Americans: four years have elapsed since the date of the happy alliance which unites us with France; we had every year received new benefits from this nation, without being able to make any other return than barren acknowledgements; and like one friend who is constantly obliged by another, without having it in his power to render reciprocal services, we waited with impatience an opportunity of demonstrating that our professions of attachment and gratitude were engraven on our hearts, and were not to be affected by the vicissitudes incident to a long war. This opportunity has happened; the enemy themselves have presented it to us, and I cannot express to you the joy with which I have seen Maryland, Pennsylvania and Virginia, with emulation and with unanimity, declare their fixed resolution to reject with disdain every offer of a separate peace, and every proposition which would throw the slightest stain on our national character or the alliance. I have just read, with the same pleasure, the resolutions passed by the assembly of New-Jersey; they breathe a true patriotism. The enemy can no longer say that nine-tenths of the Americans are in their favour; they cannot even say that they have a single partizan in the thirteen states since these resolutions are all unanimous. The United States had for six years assumed their rank among independent nations; and from the present moment they will hold a distinguished place among nations the most celebrated for their generosity, their firmness and their virtues. Thanks to our enemy, who, in endeavouring to fix an indelible blot on our national character, and to ensnare us into an ignominious perfidy, have enabled us to display those qualities which are the foundation of the glory and happiness of states. Europe will at length know us: England herself will perhaps learn to judge less unfavourable of us; and finding that we are actuated by principles of justice, of constancy and fidelity, will relinquish her scheme of degrading and debasing us, that she may in the end enslave us.
But I have still to relate to you the most happy circumstance in this affair: At the time the assemblies were passing these wise and noble resolutions, congress received information, that the most seducing propositions had been made to our ally by a British agent sent to Versailles; that concessions had been tendered, the best adapted to seduce a power influenced either by avarice, by ambition, or a sense of weakness; but the agent refused to treat at the same time of the independence of the United States. Our allies answered simply, that this independence formed the basis of their system; and the negociation went no farther. The conduct of the French has been so uniform, and so upright through the course of this war, that this answer excited no surprise in us; nevertheless, it is not to be denied, that a power who proceeded with a less firm step in the path of justice and wisdom, might easily have suffered itself to be led away by the dazzling offers which were made.
This was the proper conduct, both on our part and that of France, to do honour to the two nations. It is happy for their mutual glory that, without any communication, without any concert, and without any consultations, they have both, from the same innate rectitude, adopted the same resolutions against separate negotiations. What was the object of these propositions secretly and separately made to the two parties? If Great-Britain had been actuated by good faith, she ought to have apprised France that she meant to treat with us; and to acknowledge to us that she was endeavouring to treat with France: but she hoped, by sowing seeds of jealousy and distrust, to divide us: she flattered herself that the two allies, or at least one of them, might listen to her propositions; that the other would conceive suspicions therefrom; that discontent would succeed, and that a rupture would eventually take place which would terminate in our subjugation: her project has miscarried, the artifice is detected; and whilst it displays the insidious policy which still directs her councils, serves to evince the mutual fidelity and attachment of the allies; and the necessity of an unlimited confidence and constant communication of every thing which relates to our mutual interests.
I am now more proud of the title of American than I have ever been: the enemy have, without intermission, represented us as a timid and dastardly people, without faith and without honour: they are now undeceived at their own expence. But there is one point in which our national honour has too long suffered: we have sufficient firmness to abandon our houses and our habitations to an incendiary foe; we have seen without terror our houses and our farms in flames; we have seen our effects, our horses and our cattle swept away, and our sentiments have remained unshaken; we have received with contempt overtures of peace which would have covered us with shame; we have suffered all the calamities and wants which afflict exiled citizens, obliged to seek an asylum at a great distance from their own country. Our wives have shewn the same firmness of soul, and sometimes their firmness and patriotism have invigorated our own. We have shed our blood in the glorious cause in which we are engaged; we are ready to shed the last drop in its defence. Nothing is above our courage, except only (with shame I speak it) except the courage to tax ourselves.
